DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“wherein the first spring comprises a first elastic component configured to generate a first elastic deformation when the first elastic component receives a first action force at the second side, and wherein the second spring comprises a second elastic component configured to generate a second elastic deformation when the second elastic component receives a second action force at the first side.” in claim 3 (note Fig. 4 shows first action force F1 on the first side 303 as well as a second action force F2 on the first side 303),
“…wherein both the first convex surface and the second convex surface protrude into the first substrate…” in claim 8 (note Fig. 10 shows first convex surface 801 not protruding into the first substrate 301)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0071] of the specification recites “first groove 305”, but “304” was already designated as the first groove.  
Specification does not describe the limitation of claim 3, in particular, “wherein the first spring comprises a first elastic component configured to generate a first elastic deformation when the first elastic component receives a first action force at the second side, and wherein the second spring comprises a second elastic component configured to generate a second elastic deformation when the second elastic component receives a second action force at the first side”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 8-11, 14-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the first spring comprises a first elastic component configured to generate a first elastic deformation when the first elastic component receives a first action force at the second side, and wherein the second spring comprises a second elastic component configured to generate a second elastic deformation when the second elastic component receives a second action force at the first side”. It’s unclear how a first action force (from spring 307) can be generated at the second side (308) and a second action force (from spring 308) can be generated at the first side (307). Thus, claim 3 is indefinite. In order to examine this application examiner will assume the limitation is “wherein the first spring comprises a first elastic component configured to generate a first elastic deformation when the first elastic component receives a first action force at the first side, and wherein the second spring comprises a second elastic component configured to generate a second elastic deformation when the second elastic component receives a second action force at the second side”
Claims 4 and 14-16 depends on claim 3.
Claim 8 recites “…wherein both the first convex surface and the second convex surface protrude into the first substrate…”. However, Fig. 10 shows first convex surface 801 not protruding into the first substrate 301, but only protrude toward. Note that not even the vertex is protruding into the first substrate 301 in Fig. 10. Did applicant meant to say protrude toward? Clarification is required, and if it’s an error, specification will also need to be fixed.
Claims 9-11 and 18-20 depends on claim 8,

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (US 8,199,478; hereinafter “Liang”).
Regarding claim 1, Liang discloses a terminal (Figs. 3-6) comprising: a first sliding cover (cover of 21 with 211 shown in Fig. 3); a second sliding cover (cover of 22 with 221 shown in Fig. 3) disposed opposite to the first sliding cover and comprising a housing (bottom housing of 22 shown in Fig. 3 with 233, Fig. 3), wherein the housing comprises: a first surface (surface of right 233, Figs. 3-5) comprising two first limiting grooves (right 233’s 236, 237a, and/or 237b, Fig. 6) disposed in a sliding direction (sliding direction A and B as shown in Figs. 4-5); and a second surface (surface of left 233, Figs. 3-5) comprising two second limiting grooves (left 233’s 236, 237a, and/or 237b, Fig. 6) disposed in the sliding direction (sliding direction A and B as shown in Figs. 4-5) and in a one-to-one correspondence with the two first limiting grooves (as shown in Figs. 3-5); and a sliding structure (sliding structure shown in Figs. 4-6, which is same as bottom plate of 21 and top plate of 22 in Fig. 3) disposed between the first sliding cover and the second sliding cover and fastened to the housing (refer to Figs. 3 and 6), wherein the sliding structure (sliding structure shown in Fig. 6) comprises: a first substrate (same as bottom plate of 21, 231, Figs. 4-6) comprising: a first side (right side of 21) adjacent to the first surface; and a second side (left side of 21) opposite to the first side and adjacent to the second surface, wherein the first side and the second side are parallel to the sliding direction (as shown in Figs. 4-5); a first groove comprising a first opening (239 of the right side of 21 and also right and left opening formed between 21 and 231, see Fig. 6); a second groove comprising a second opening (239 of the left side of 21 and also right and left opening formed between 21 and 231, see Fig. 6); a second substrate (same as top plate of 22, Figs. 4-6) configured to slide relative to the first substrate in the sliding direction (as shown in Figs. 4-5); a first spring (one of the pair of right 232, Figs. 4-6) disposed at the first opening of the first groove (col. 3, lns. 38-41: “…plurality of hooked portions 239 corresponding with the hooks to fix the spring 232…”; also fit between opening of 231 and bottom 21); and a second spring (one of the pair of left 232, Figs. 4-6) disposed at the second opening of the second groove (col. 3, lns. 38-41; also see Fig. 6).
Regarding claim 2, Liang discloses the terminal of claim 1, and Liang further discloses wherein, when the first substrate and the second substrate slide relative to each other, the first spring is configured to be in contact with the first surface between the two first limiting grooves and configured to generate a first elastic deformation and the second spring is configured to be in contact with the second surface between the two second limiting grooves and configured to generate a second elastic deformation (see col. 3, ln. 42- col. 4, ln. 12; also see sliding motions A, B in Figs. 4-5).
Regarding claim 3 as best understood, Liang discloses the terminal of claim 1, and Liang further discloses wherein the first spring comprises a first elastic component (234 of the right 232, Figs. 4-6) configured to generate a first elastic deformation when the first elastic component receives a first action force at the first side, and wherein the second spring comprises a second elastic component (234 of the left 232, Figs. 4-6) configured to generate a second elastic deformation when the second elastic component receives a second action force at the second side (refer to sliding motions A, B in Figs. 4-5).
Regarding claim 5, Liang discloses the terminal of claim 1, and Liang further discloses wherein a first shape of the two first limiting grooves corresponds to a second shape of the first spring (as shown in Figs. 4-5).
Regarding claim 6, Liang discloses the terminal of claim 1, and Liang further discloses wherein, in an initial state (such as state shown in Fig. 4), the first spring is configured to fasten in one of the two first limiting grooves and the second spring is configured to fasten in one of the two second limiting grooves, and wherein, in response to the first substrate driving the first spring to slide out of the one of the two first limiting grooves and driving the second spring to slide out of the one of the two second limiting grooves, the first spring is configured to press against the first surface and to generate a first elastic deformation and the second spring is configured to press against the second surface and to generate a second elastic deformation such that the first substrate is fastened within the housing (not explicitly shown, but state when the springs 232 are pressed by the surfaces and are not in the limiting grooves).
Regarding claim 7, Liang discloses the terminal of claim 6, and Liang further discloses wherein, in response to the first substrate driving the first spring to slide into another of the two first limiting grooves and driving the second spring to slide into another of the two second limiting grooves, the first spring is configured to fasten in the other of the two first limiting grooves and configured to recover from the first elastic deformation and the second spring is configured to fasten in the other of the two second limiting grooves and configured to recover from the second elastic deformation (see state shown in Fig. 5).
Regarding claim 8 as best understood, Liang discloses the terminal of claim 1, and Liang further discloses wherein the housing further comprises: a first convex surface (near the center of the 236 on the right is the convex, Figs. 4-6) between the two first limiting grooves; and a second convex surface (near the center of the 236 on the left is the convex, Figs. 4-6) between the two second limiting grooves, wherein both the first convex surface and the second convex surface protrude into the first substrate (protrudes relative to the limiting groove as shown in Figs. 4-6).
Regarding claim 9, Liang discloses the terminal of claim 8, and Liang further discloses wherein the first convex surface is a first arc-shaped surface, and wherein the second convex surface is a second arc-shaped surface (as shown in Figs. 4-6).
Regarding claim 13, Liang discloses the terminal of claim 1, and Liang further discloses wherein the first sliding cover is an upper sliding cover of the terminal (cover of 21 with 211 are upper sliding cover as shown in Fig. 3), wherein the second sliding cover is a lower sliding cover of the terminal (cover of 22 with 221 are lower sliding cover as shown in Fig. 3), wherein the first substrate is fastened to the upper sliding cover, and wherein the second substrate is fastened to the lower sliding cover (inherent in order to slide shown in Figs. 4-5).
Regarding claim 16, Liang discloses the terminal of claim 3, and Liang further discloses wherein the first elastic component is arc-shaped, and wherein the second elastic component is arc-shaped (as shown in Figs. 4-5).
Regarding claim 17, Liang discloses the terminal of claim 1, and Liang further discloses wherein a first shape of the two second limiting grooves corresponds to a second shape of the second spring (as shown in Figs. 4-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liang.
Regarding claim 4, Liang teaches the terminal of claim 3, and Liang further teaches wherein the first elastic component is arc-shaped, and wherein the second elastic component is arc-shaped (see 234 in Figs. 4-6). 
Liang does not teach wherein the first elastic component is V-shaped, and wherein the second elastic component is V-shaped. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first elastic component is V-shaped, and wherein the second elastic component is V-shaped in Liang, since a change in form and shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, Liang already teaches the elastic components are arc-shaped that fits arc-shaped limiting grooves, and that change to other shape, i.e. V-shaped, also allow a fitting with a V-shaped limiting grooves to fit into a sliding position, and this yields predictable results to one of ordinary skill in the art.
Regarding claim 12, Liang teaches the terminal of claim 1. Liang does not teach
wherein a thickness of the sliding structure is less than 1.2 millimeters (mm). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thickness of the sliding structure is less than 1.2mm in Liang, since it has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, depends on the size of the terminal, the optimum thickness of the sliding structure can be discovered by one of ordinary skill in the art, and that making the thickness to be less than 1.2mm would allow more spaces for other components in the terminal, which does not provide any unexpected result.
Regarding claim 14, Liang teaches the terminal of claim 3, and Liang further teaches wherein the first elastic component is arc-shaped, and wherein the second elastic component is arc-shaped (see 234 in Figs. 4-6). 
Liang does not teach wherein the second elastic component is V-shaped. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have t the second elastic component is V-shaped in Liang, since a change in form and shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, Liang already teaches the elastic components are arc-shaped that fits arc-shaped limiting grooves, and that change to other shape, i.e. V-shaped, also allow a fitting with a V-shaped limiting grooves to fit into a sliding position, and this yields predictable results to one of ordinary skill in the art.
Regarding claim 15, Liang teaches the terminal of claim 3, and Liang further teaches wherein the first elastic component is arc-shaped, and wherein the second elastic component is arc-shaped (see 234 in Figs. 4-6). 
Liang does not teach wherein the first elastic component is V-shaped. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first elastic component is V-shaped in Liang, since a change in form and shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, Liang already teaches the elastic components are arc-shaped that fits arc-shaped limiting grooves, and that change to other shape, i.e. V-shaped, also allow a fitting with a V-shaped limiting grooves to fit into a sliding position, and this yields predictable results to one of ordinary skill in the art.
Regarding claim 18, Liang teaches the terminal of claim 8, and Liang further teaches wherein the first convex surface is an arc-shaped, and wherein the second convex surface is an arc-shaped surface (see 236 in Figs. 4-6). 
Liang does not teach wherein the first convex surface is V-shaped surface. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first convex surface is a V-shaped surface in Liang, since a change in form and shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, Liang already teaches the elastic components are arc-shaped that fits arc-shaped limiting grooves, and that change to other shape, i.e. V-shaped, also allow a fitting with a V-shaped surface limiting grooves to fit into a sliding position, and this yields predictable results to one of ordinary skill in the art.
Regarding claim 19, Liang teaches the terminal of claim 8, and Liang further teaches wherein the first convex surface is an arc-shaped, and wherein the second convex surface is an arc-shaped surface (see 236 in Figs. 4-6). 
Liang does not teach wherein the second convex surface is V-shaped surface. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second convex surface is a V-shaped surface in Liang, since a change in form and shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, Liang already teaches the elastic components are arc-shaped that fits arc-shaped limiting grooves, and that change to other shape, i.e. V-shaped, also allow a fitting with a V-shaped surface limiting grooves to fit into a sliding position, and this yields predictable results to one of ordinary skill in the art.

Claims 10, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang, and further in view of Chen (US 8,475,047).
Regarding claim 10, Liang teaches the terminal of claim 8. Liang does not teach wherein the first convex surface comprises a first vertex located on a first perpendicular bisector between the two first limiting grooves, and wherein the second convex surface comprises a second vertex located on a second perpendicular bisector between the two second limiting grooves. However, Chen teaches a first convex surface (right center convex on 722b in Fig. 8) comprises a first vertex located on a first perpendicular bisector between two first limiting grooves (between top and bottom 723b as shown in Fig. 8), and wherein a second convex surface (left center convex on 722a in Fig. 8) comprises a second vertex located on a second perpendicular bisector between two second limiting grooves (between top and bottom 723a as shown in Fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first convex surface comprises a first vertex located on a first perpendicular bisector between the two first limiting grooves, and wherein the second convex surface comprises a second vertex located on a second perpendicular bisector between the two second limiting grooves in Liang, as taught by Chen, in order to simplify and quickly slides between two states.
Regarding claim 11, Liang in view of Chen teaches the terminal of claim 10, and Liang further teaches wherein the first substrate and the second substrate are configured to slide relative to each other over a first phase (from Fig. 4 to the first vertex and second vertex) and a second phase (from the first vertex and the second vertex to Fig. 5), wherein during the first phase the first spring is configured to slide from one of the two first limiting grooves to the first vertex and the second spring is configured to slide from one of the two second limiting grooves to the second vertex, and wherein during the second phase the first spring is configured to slide from the first vertex to another of the two first limiting grooves and the second spring is configured to slide from the second vertex to another of the two second limiting grooves (note the first vertex and the second vertex were established in above claim 10).
Regarding claim 20, Liang in view of Chen teaches the terminal of claim 11, and Liang further teaches wherein during the first phase, an elastic deformation of the first spring is configured to increase when the first spring is in contact with the first convex surface and when the second spring is in contact with the second convex surface and a sliding resistance between the first substrate and the second substrate is configured to increase (inherent property of the springs 232 when slide from Fig. 4 to the convex surfaces), and wherein during the second phase, the elastic deformation is configured to recover when the first spring is in contact with the first convex surface and when the second spring is in contact with the second convex surface and the first substrate and the second substrate are configured to slide relative to each other (inherent property of the springs 232 when slide from convex surfaces to Fig. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen (US 2009/0082074) discloses a first convex surface between two first limiting grooves; wherein the first convex surface protrude toward a first substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/           Primary Examiner, Art Unit 2841